Citation Nr: 0603237	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1965.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in August 2002, which denied the claim.

The Board notes that the veteran also filed a notice of 
disagreement with the rating decision of May 2003, which 
denied service connection for depression.  A Statement of the 
Case (SOC) for depression was issued in September 2004 and 
there is no VA Form 9 (substantive appeal) of record.  While 
the veteran's representative contends the claims file was 
transferred to the Board before the veteran could properly 
perfect his appeal, it was in fact transferred on December 
28, 2004, well beyond 60 days following the issuance of the 
SOC.  See 38 C.F.R. § 20.302(b) (2005).  In any case, there 
is no evidence of record that the veteran has perfected his 
appeal for depression at any time.  For this reason, the 
representative's contention that the PTSD claim is 
inextricably intertwined with the depression claim is without 
merit, and the Board will proceed with adjudication of the 
PTSD claim.

The Board notes that the veteran requested a videoconference 
hearing in April 2003.  However, he waived his hearing rights 
in January 2005 and asked the Board to proceed with the 
available evidence of record.


FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2. The veteran did not serve in combat while in service.

3. The claim for service connection for PTSD is not supported 
by corroborating evidence of the claimed stressor having 
actually occurred.

4. A substantiated diagnosis of PTSD has not been 
established.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a July 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection of 
PTSD, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a February 2003 SOC, and an 
August 2004 Supplemental Statement of the Case (SSOC).  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, a PTSD questionnaire, and 
statements by the veteran.

The RO has not provided the veteran a VA psychiatric 
examination in order to determine whether he has PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that VA is not required to provide a 
medical examination or obtain a medical opinion if the record 
does not already contain evidence of an in-service event, 
injury, or disease.  That development is not required because 
"a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual Background

The veteran's DD Form 214 indicates a military occupational 
specialty as a cook.  Ft. Hood, Texas was listed as his duty 
station.

Service medical records include a June 1965 report of medical 
history that includes the veteran's reference to a history of 
nervous trouble.  Service medical records are negative for 
indications of stressors or treatment of PTSD or any 
psychological condition.

Depression, partially due to back trauma and surgery, was 
reported in a private psychiatric examination from December 
1991.  He was diagnosed with major depression at this time.  
Avoidant and passive-aggressive traits were noted and his 
psychosocial stressors were considered severe.

VA outpatient notes from January 2002 refer to Vietnam War 
flashbacks and depression.  The examiner's impressions at 
this time refer to chronic PTSD.  Notes from June 2002 also 
reflect a diagnosis for PTSD.

In a July 2002 statement, the veteran indicated that he lived 
under the constant fear of possibly going to Vietnam.  He 
added that the loss of friends oversees prevents him from 
developing close relations with other people.  These comments 
were reiterated on his PTSD questionnaire, where the veteran 
replied that he had service in Ft. Hood, Texas, and that he 
knew of people killed in action whom he could not identify.

In a December 2002 statement, the veteran indicated that his 
life was threatened many times by soldiers whom he suspected 
were involved with the Ku Klux Klan.  He noted participation 
in a largely black platoon and said that he and his fellow 
soldiers were harassed.  He also indicated participation in 
an Islamic gathering and the Black Panther movement.  He 
reported "racial remarks" and various forms of discriminatory 
treatment from his commanding officers.  On one occasion, he 
said he was told to leave an Islamic gathering on a bus, but 
feared for his life doing so, because he could be considered 
absent without leave if he failed to return.

These contentions and various discussions for treatment of 
PTSD and depression are present throughout VA outpatient 
records from August 2002 forward.  Records from a November 
2002 intake assessment show a diagnosis of rule out 
dysthymia, rule out malingering based on inconsistencies in 
the record and past claim for PTSD and flashbacks due to 
combat, and rule out mood disorder due to general medical 
condition.  They also indicate the veteran's actual diagnosis 
could not be fully delineated due to ongoing medical 
evaluations and the possibility of malingering.  The 
evaluator noted the veteran was less than candid and even 
manipulative in his answers.  The examiner noted that while 
the medical charts noted a history of reported combat service 
in Vietnam circa 1969, the veteran does not have combat 
experience and served from 1963 through 1965.  VA outpatient 
notes from January 2003 indicate the veteran stated he had no 
combat experience.

Major depression was diagnosed in a private psychology 
examination of April 2004.
Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In the instant case, the veteran claims to have PTSD as a 
result of his fear of being sent to Vietnam, as well as 
claimed incidents of in-service discrimination and racial 
threats.  He reported mistreatment by officers and white 
servicemen, to include threats to his life.

As an initial matter, the Board finds that the veteran did 
not serve in combat while in service, nor does he so claim.  
Because he did not serve in combat, corroborating evidence of 
the claimed in-service stressor(s) having actually occurred 
is required.  Doran, 6 Vet. App. at 288-89.

The veteran's pervasive fear of being sent to Vietnam is not 
an incident that can be corroborated by the evidence of 
record.  While the veteran's period of service did overlap 
the early stages of the Vietnam War, there is no evidence of 
treatment or counseling for the fear that the veteran 
contends he felt, nor are there lay statements or any 
corroborating evidence to that effect.  The veteran did 
report a nervous condition in a report of medical history at 
the time of discharge, but there is no corresponding 
diagnosis of any nervous condition or mental condition at any 
time during service or for many years thereafter.

Turning to the issue of discrimination and racial threats, 
there is no evidence of record that any of the incidents 
described by the veteran occurred.  Despite being provided a 
VA PTSD questionnaire in July 2002, the veteran has not 
provided the VA with any evidence that the claimed threats to 
his life and discriminatory acts did occur.  In the absence 
of specific information concerning such incidents, such 
stressors are not capable of verification.

Additionally, the diagnosis of PTSD reflected in the January 
and June 2002 VA outpatient records is not based on any 
verified stressor or any service record for that matter.  The 
diagnosis was based upon a claim of flashbacks to the Vietnam 
War, and as noted, the veteran never served in Vietnam.  
Thus, the diagnosis of PTSD on that basis is not probative.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of medical 
and service history, and not his documented history, is not 
probative).

Moreover, the examiner who wrote a report for the veteran's 
November 2002 intake examination notes a discrepancy between 
the veteran's chart, which refers to Vietnam combat in 1969, 
and service records that show service in 1963 to 1965.  Based 
on this more thorough reading of the veteran's pertinent 
medical and service history, the veteran was noted to 
possibly be malingering.  He was also found to be less than 
forthcoming and manipulative.  No diagnosis of PTSD was 
rendered.

As noted above, service connection for PTSD requires 
probative medical evidence diagnosing the condition; a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  The veteran's claim is not substantiated by 
credible supporting evidence that the claimed in-service 
stressor occurred, or probative evidence showing that he has 
PTSD as a result of such a stressor.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

The claim of entitlement to service connection for PTSD is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


